
	

113 S2988 IS: Regulatory Cost Assessment Act of 2014
U.S. Senate
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2988
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2014
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Congressional Budget Act of 1974 to establish a Federal regulatory budget and to
			 impose cost controls on that budget, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Regulatory Cost Assessment Act of 2014.
			2.
			Amendments to the Congressional Budget Act of 1974
			
				(a)
				Federal regulatory budget cost control system
				Title III of the Congressional Budget Act of 1974 is amended—(1)by inserting before section 300 the
			 following:AGeneral provisions; and(2)by adding at the end the following new part:
					
						
							B
							Federal regulatory budget cost control
							
								321.
								DefinitionsIn this part—
									(1)
									the term CBO means the Congressional Budget Office;(2)the term direct cost of Federal regulation means all costs incurred by, and expenditures required of,  the Federal Government in issuing and
			 enforcing Federal regulations,
			 rules,
			 statements, and legislation;(3)the term Federal regulation,
			 rule,
			 statement, or legislation—(A)includes any guidance document issued after notice and an opportunity for comment in accordance
			 with the requirements for the promulgation of a rule under chapter 5 of
			 title 5, United States Code; and(B)does not include a Federal regulation,
			 rule,
			 statement, or legislation applying to—(i)the
			 military; or(ii)agency organization, management, or personnel;(4)the term Federal regulatory cost—(A)means all costs incurred by, and expenditures required of, the private sector in complying with
			 any Federal regulation, rule,
			 statement, or legislation; and(B)does not include the value of any benefit under the Federal regulation, rule,
			 statement, or legislation;(5)the term gross domestic product means the gross domestic product of the United States during a fiscal year,  consistent with
			 Department of Commerce definitions;
								
									(6)
									the term OMB means the Office of Management and Budget; and
								(7)the term regulatory baseline means the projection described in section 323(a) of the Federal regulatory cost for the fiscal
			 year after
			 the date of the projection and the outyears.322.OMB–CBO reportsNot later than 1 year after the date of enactment of this section, and not later than September
			 15th of each odd-numbered year thereafter, OMB and CBO shall jointly
			 submit to the President,
			 the Senate, and the House of Representatives a report that includes—
									(1)
									a projection of the  direct cost of Federal regulation and the Federal regulatory cost for the
			 first fiscal year beginning after the
			 date of the report and at least each of the 4 ensuing fiscal years;
								
									(2)
									a calculation of the estimated direct cost of Federal regulation  and Federal regulatory cost as a
			 percentage of the
			 gross
			 domestic
			 product;
								
									(3)
									the reduction in estimated gross domestic product attributable to private sector compliance with
			 all Federal regulations, rules,
			 statements, or legislation;
								
									(4)
									a detailed description of the effect on the economy of the United States of Federal regulations,
			 rules,
			 statements, and legislation, which shall be categorized as relating to—(A)regulation of the economy;(B)security, including homeland security;(C)the environment;(D)health and safety; or(E)the Federal budget;(5)a discussion of the expected reduction in personnel, administrative overhead, and programmatic
			 costs that would be achieved by Federal agencies that issue regulations,
			 rules, or statements with a Federal regulatory cost if the Federal
			 agencies
			 reduced
			 the Federal regulatory cost by 5 percent;
			 and
									(6)
									recommendations for budgeting, technical, and estimating changes to improve the Federal regulatory
			 budgeting process.
								
								323.
								Regulatory baseline
								
									(a)
									In general
									For the first fiscal year that
			 begins at least 120 days after the date of enactment of this section and
			 for every second
			 fiscal year thereafter, CBO, in consultation with OMB, shall submit to the
			 President,
			 the Senate, and the House of Representatives a regulatory
			 baseline, consisting of a
			 projection of the Federal regulatory cost for the fiscal year and at
			 least each of the 4 ensuing fiscal years. In preparing the projection of
			 the regulatory baseline under this subsection, for the second
			 fiscal year covered under the projection and each fiscal year thereafter,
			 CBO shall adjust the baseline for the estimated growth
			 during that fiscal year in the gross domestic product.
								
									(b)
									DeadlinesThe CBO shall submit the regulatory baselines required under subsection (a)—(1)for the first regulatory baseline, not later than 30 days after the date of enactment of
			 this section; and(2)for the second regulatory baseline and each regulatory baseline thereafter, not
			 later than September 15 of the fiscal year before the first fiscal year
			 covered under the regulatory baseline.
								324.
								Establishment of level and allocations
								
									(a)
									Establishment of level(1)In generalIn addition to the requirements under section 301, a concurrent resolution on the budget for a
			 fiscal year shall set forth the appropriate level for the Federal
			 regulatory cost  for the fiscal year and for at least each of the 4
			 ensuing fiscal years.(2)Default totalIf there is not a level for the Federal regulatory cost that is in effect for a fiscal year under a
			 concurrent resolution on the budget—(A)for the first fiscal year that
			 begins at least 120 days after the date of enactment of this section, the
			 appropriate level for the Federal regulatory cost for the fiscal year
			 shall be the amount of the first regulatory baseline submitted under
			 section 323; and(B)for each fiscal year after the fiscal year described in subparagraph (A), the appropriate level for
			 the Federal regulatory cost for the fiscal year shall be the level for the
			 most recent fiscal year for which such a level was in effect (under
			 subparagraph (A), this subparagraph, or a concurrent resolution on the
			 budget).
									(b)
									Allocation of totals
										(1)
										In generalFor the first fiscal year that
			 begins at least 120 days after the date of enactment of this section, and
			 each fiscal year thereafter, the Committee on the Budget of the Senate and
			 the
			 Committee on the Budget of the House of Representatives shall each
			 allocate
			 among each committee of its House
			 and by major functional category the Federal regulatory cost in effect
			 under subsection (a) for such	fiscal year and at
			 least each of the 4 ensuing fiscal years.
										(2)
										SuballocationsAs soon as practicable after receiving an allocation under paragraph (1), each committee shall
			 subdivide its allocation among its subcommittees or among programs over
			 which the committee has jurisdiction.
									
									(c)
									Point of order
										(1)
										In generalIt shall not be in order in the Senate or the  House of Representatives to consider any bill or
			 resolution, or amendment thereto, which would cause an allocation or
			 suballocation of the Federal regulatory cost made under subsection (b)
			 for a fiscal year to be exceeded.
									
										(2)
										Waiver
										A point of order under paragraph (1) may only be waived by the affirmative vote of three-fifths of
			 the Members, duly chosen and sworn.
									
									(d)
									Determinations by budget committees
									For purposes of this section, the amount of the Federal regulatory cost for a fiscal year and the
			 amount of the Federal regulatory cost of a bill or
			 resolution, or amendment thereto, shall be
			 determined by the Committee on the Budget of the Senate or the Committee
			 on the Budget of the House of Representatives, as the case may be.
								
								325.
								Analysis of Federal regulatory cost by congressional budget office(a)In general
									CBO shall prepare for each bill or resolution of a public character reported by any committee of
			 the Senate or the House of Representatives (except the Committee on
			 Appropriations of each House), and submit to such committee—
									
										(1)
										an estimate of the costs which would be incurred by the private sector in carrying out or complying
			 with such bill or resolution in the fiscal year in which it is to become
			 effective and in each of the 4 fiscal years following such fiscal year,
			 which shall include a discussion of the methodology used to prepare, and
			 the basis for, each such estimate; and
									
										(2)
										a comparison of the estimate of costs described in paragraph (1) with any available estimates of
			 costs made by such committee or by any Federal agency.(b)Look-Back reviewsCBO shall periodically submit to Congress a report that—(1)reviews a sample of laws of a public character for which an estimate was prepared under subsection
			 (a)(1); and(2)compares the estimates of the costs described in paragraphs (1) and (2) of subsection (a) and the
			 actual costs incurred by the private sector in carrying out or complying
			 with the law in the fiscal year in which it took effect and in each of the
			 4 fiscal years following such fiscal year..
				
			3.
			President's annual budget submissions
			Section 1105(a) of title 31, United States Code, is amended—(1)by redesignating the second paragraph designated as paragraph (37), relating to outdated or
			 duplicative plans and reports, as added by section 11 of the GPRA
			 Modernization Act of 2010 (Public Law 111–352; 124 Stat. 3881), as
			 paragraph (39); and(2)by adding at the end the following:
					
						(40)
						a regulatory authority budget analysis of the Federal regulatory cost (as defined in section 321 of
			 the
			 Congressional Budget Act of 1974) of
			 complying with all current and proposed Federal regulations and proposals
			 for complying with section 324 of the Congressional Budget Act of 1974 for
			 the fiscal year for which the budget is submitted and the 4 fiscal years
			 after that year..
			
			4.
			Estimation and disclosure of costs of federal regulation
			
				(a)
				Costs to private sector of new federal regulations
				Chapter 6 of title 5, United States Code, popularly known as the Regulatory Flexibility Act, is amended—
				
					(1)
					in section 603—(A)in subsection (a), in the second sentence, by inserting before the period the following: and shall discuss in detail whether the cost to businesses of complying with the proposed rule will
			 vary depending on the size of the business and, if so, to what extent	the
			 cost will vary and what factors contribute to the variation;
					
						(B)
						in subsection (c)—(i)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D),
			 respectively, and adjusting the margin accordingly;(ii)by inserting (1) after (c); and(iii)by striking Consistent with the and inserting the following:(2)The analysis of significant alternatives to the proposed rule shall include a detailed analysis of
			 the costs and benefits of the proposed rule and each alternative, which
			 shall separately address the costs and benefits for each industry.(3)Consistent with the; and(C)by adding at the end the following:
						
							
								(e)
								Each initial regulatory flexibility analysis shall also contain a description of the nature and
			 amount of monetary costs that will be incurred by small entities, other
			 businesses, and individuals in complying with the proposed rule.
							;
					
					(2)
					in section 604(a)—(A)in the first paragraph designated as paragraph (6) (relating to minimization of significant
			 economic impacts), by striking and at the end;(B)by redesignating the second paragraph (6) (relating to covered agencies), as paragraph (8); and
						(C)
						by inserting after paragraph (6) the following:
						
							
								(7)
								a statement of the nature and amount of monetary costs that will be incurred by small entities,
			 other businesses, and individuals in complying with the rule; and
							; and
					
					(3)
					in section 607, by inserting before the period the following: , except that estimates of monetary costs under sections 603(d) and 604(a)(7) shall only be in the
			 form of a numerical description.
				(b)Agency reportsEach agency that prepares an initial regulatory flexibility analysis under chapter 6 of title 5,
			 United States Code, shall, at the same time submit to each House of
			 Congress, the Congressional Budget Office, and the Office of Management
			 and Budget a cost estimate and cost benefit analysis of
			 any new proposed regulations, rules,
			 or statements that would have a Federal regulatory cost (as defined in
			 section 321
			 of
			 the Congressional Budget Act of 1974, as added by this Act) of at least
			 $10,000,000 for any fiscal year.
			5.Guidance documents(a)DefinitionsIn this section—(1)the terms agency and rule have the meanings given such terms in section 551 of title 5, United States Code; and(2)the term guidance document means an agency statement of general applicability and future effect, other than a rule, that sets
			 forth a policy on a statutory, regulatory,  or technical issue or an
			 interpretation of a statutory or regulatory issue.(b)Limitation on guidance documentsAn agency may not issue a guidance document unless the agency—(1)issues the guidance document after notice and an opportunity for comment in accordance with the
			 requirements for the promulgation of a rule under chapter 5 of title 5,
			 United States Code; or(2)before the effective date of the guidance document, submits to Congress a report that—(A)certifies that the guidance document is not a rule; and(B)explains in detail why the guidance document does not satisfy the definition of a rule.6.Study of nonmajor rules(a)DefinitionsIn this section—(1)the term agency has the meaning given that term in section 551 of title 5, United States Code;(2)the term covered guidance document means any guidance document that has resulted or is likely to result in an annual effect on the
			 economy of not less than $10,000,000;(3)the term covered nonmajor rule means any rule that has resulted in or is likely to
			 result in   an annual effect on the economy of not less than $10,000,000
			 and not more than $100,000,000;(4)the term guidance document means an agency statement of general applicability and future effect, other than a rule, that sets
			 forth a policy on a statutory, regulatory,  or technical issue or an
			 interpretation of a statutory or regulatory issue;(5)the term Federal regulatory cost has the meaning given that term under section 321 of the Congressional Budget Act of 1974, as
			 added by section 2 of this Act; and(6)the term rule has the meaning given that term in section 804 of title 5, United States Code.(b)ReportsNot later than 120 days after the date of enactment of this Act and every 2 years thereafter, the
			 Comptroller General of the
			 United States shall submit
			 to Congress a report regarding covered nonmajor rules and covered
			 guidance documents, which shall
			 include, for the 4-year period immediately preceding the report—(1)the number of covered nonmajor rules promulgated;(2)the number of covered nonmajor rules implemented;(3)the number of covered guidance documents developed;(4)the number of covered guidance documents issued;(5)the Federal regulatory cost of each covered nonmajor rule implemented;(6)the Federal regulatory cost of each covered guidance document issued;(7)the aggregate Federal regulatory cost of all covered nonmajor rules implemented;(8)the aggregate Federal regulatory cost of all covered guidance documents issued; and(9)a discussion of any covered nonmajor rule for which an initial regulatory flexibility analysis was
			 prepared under section 603 of title 5, United States Code, a final
			 regulatory flexibility analysis was prepared under section 604 of title 5,
			 United States Code, or a cost benefit analysis was prepared that
			 underestimated the actual Federal regulatory cost of implementing the
			 covered nonmajor rule.
